Citation Nr: 1431632	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  10-37 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a back disability, to include arthritis and/or osteoarthritis.

2.  Entitlement to service connection for a back disability, to include arthritis and/or osteoarthritis.

3.  Entitlement to service connection for a right hip disability, to include arthritis. 

4.  Entitlement to service connection for a left hip disability, to include arthritis. 

5.  Entitlement to service connection for a right knee disability, to include arthritis. 

6.  Entitlement to service connection for a left knee disability, to include arthritis. 

7.  Entitlement to service connection for a left ankle disability, to include arthritis. 

8.  Entitlement to service connection for a right ankle disability, to include arthritis. 
9.  Entitlement to service connection for a right foot disability, to include arthritis. 

10.  Entitlement to service connection for a left foot disability, to include arthritis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1965 to July 1967. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2013, the Veteran testified before the undersigned, and a transcript of that hearing is of record.  

The issue entitlement to service connection to a back disability is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Service connection for a back disability was last denied by a November 1972 rating decision.  The Veteran did not perfect an appeal of the denial.

2.  The evidence received since the November 1972 rating decision is new and raises a reasonable possibility of substantiating the claim for service connection for a back disability.

3.  In August 2013, the Veteran's representative submitted a request to withdraw the Veteran's appeal as to the issues of entitlement to service connection for a right hip disability, a left hip disability, a right knee disability, a left knee disability, a right ankle disability, a left ankle disability, a right foot disability, and a left foot disability.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a previously denied claim for service connection for a back disability been received.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).

2.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issues of entitlement to service connection for a right hip disability, a left hip disability, a right knee disability, a left knee disability, a right ankle disability, a left ankle disability, a right foot disability, and a left foot disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(50) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.202, 20.204 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Back Disability

The Veteran originally submitted a claim of entitlement to service connection for a back disability in August 1972.  The claim was denied in a November 1972 RO decision.  The Veteran did not appeal that decision, and the rating decision became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.302, 20.1103 (2013).  As a result, service connection for a back disability may now be considered on the merits only if new and material evidence has been received since the time of the prior final adjudication.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013); Manio v. Derwinski, 1 Vet. App. 140 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).  The Veteran submitted a claim to reopen in June 2008.  A November 2008 RO rating decision denied the claim to reopen, citing lack of new and material evidence.  

The Board must consider the question of whether new and material evidence has been received, as only the receipt of new and material evidence would allow the Board to exercise its jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).

Evidence is considered new if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

At the time of the prior final denial, the RO found that the Veteran's back disability pre-existed active service, began when the Veteran was 20 years old, and was asymptomatic in service. (The RO decision said that the Veteran was "symptomatic," but that appears to have been a typographical error, as the Veteran's May 1967 separation examination stated clearly "asymptomatic while in service.") 

The evidence submitted by the Veteran since the RO denial speaks to the Veteran's claim that while he did have a possibly acute back injury when he entered service, his back disability was aggravated by service.  The Veteran has testified that, while being of slight built, he was required to carry 40-70 pound backpacks with equipment and march with them for many miles, which aggravated his back pain.  The Veteran has reported that he never sought medical attention while in service, and took over-the-counter medication for the pain.  The Veteran related that he sought medical attention in 1968, about a year after separating from active service, and was eventually diagnosed with osteoarthritis of the back.  That evidence was not considered by the RO in its previous denial of the Veteran's claim.  This additional new evidence is also material, as it raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet.App. 439 (1995).  

In sum, the additional evidence listed above is new in that it was not previously before agency decision makers at the time of the final rating decision.  It is also material for purposes of reopening the claim of entitlement to service connection for a back disability.  The additional evidence is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim because it is addresses the Veteran's own history of development of the disability, symptoms of which he is competent to report.

Accordingly, the Board finds that new and material evidence has been submitted with regard to the claim.  The claim for service connection for a back disability is reopened.  As the Veteran has fulfilled his threshold burden of submitting new and material evidence to reopen his finally-disallowed back disability claim, the claim will be remanded.  Annoni v. Brown, 5 Vet. App. 463 (1993).

Bilateral Hip Disability, Bilateral Knee Disability, Bilateral Ankle Disability, 
and Bilateral Foot Disability

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by the authorized representative.  38 C.F.R. § 20.204 (2013).

Prior to the August 2013 hearing, the Veteran's representative submitted a request to withdraw the Veteran's appeal as to the issues of entitlement to service connection for a right hip disability, a left hip disability, a right knee disability, a left knee disability, a right ankle disability, a left ankle disability, a right foot disability, and a left foot disability.

The Board finds that the Veteran has withdrawn the appeal with respect to entitlement to service connection for a right hip disability, a left hip disability, a right knee disability, a left knee disability, a right ankle disability, a left ankle disability, a right foot disability, and a left foot disability.  Accordingly, there remain no allegations of errors of fact or law for appellate consideration with respect to those issues.  Thus, the Board does not have jurisdiction to review those issues and they are dismissed.








ORDER

As new and material evidence has been received, the claim of entitlement to service connection for a back disability is reopened.  To that extent only, the claim is allowed.

The appeal on the issue of entitlement to service connection for a right hip disability, to include arthritis, is dismissed. 

The appeal on the issue of entitlement to service connection for a left hip disability, to include arthritis, is dismissed. 

The appeal on the issue of entitlement to service connection for a right knee disability, to include arthritis, is dismissed. 

The appeal on the issue of entitlement to service connection for a left knee disability, to include arthritis, is dismissed. 

The appeal on the issue of entitlement to service connection for a left ankle disability, to include arthritis, is dismissed. 

The appeal on the issue of entitlement to service connection for a right ankle disability, to include arthritis, is dismissed. 

The appeal on the issue of entitlement to service connection for a right foot disability, to include arthritis, is dismissed. 

The appeal on the issue of entitlement to service connection for a left foot disability, to include arthritis, is dismissed. 





REMAND

The Board regrets the additional delay, but finds that additional development is necessary before a decision regarding the issue on appeal is made. 

The Veteran asserts that he experiences a back disability, to include arthritis, as a result of his active service.  The Veteran has testified that he entered service with possibly acute back strain, which was aggravated by the duties he was assigned in active service - repetitive motions associated with his occupational specialty (MOS) and carrying heavy backpacks on long marches.

The Board notes that the Veteran's June 1965 entrance examination did not contain any notations speaking to the Veteran's back disability or any pre-existing back problems or injuries.  The Veteran was accepted into active service with no medical profiles.  His May 1967 separation examination did contain a notation stating "back strain age 20 - asymptomatic while in service."  The Veteran entered service at 20 years old, and has variously testified that his back disability either pre-existed service or started in active service.  This raises a question of whether the Veteran's disability may have preexisted service and been aggravated therein.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. §§ 3.304(b) (2013).        

The Veteran has never had a VA examination for his claim of entitlement to service connection for a back disability.  In light of the evidence of the current diagnosis of a back disability and the Veteran's and his spouse's statements that he has continued to experience back pain since service, the Board finds that the Veteran should be provided a VA examination to determine the nature and etiology of any current back disability.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).   

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's medical treatment records from Dr. Howard Stricker (records starting in or about 1968) and Dr. William Seeliger (records starting in or about 1980).  While it appears that Dr. Seeliger has passed away in 2007, check whether his practice has been taken over by another doctor, and whether the Veteran's medical records have been retained and are available for review.  The Veteran should fill out signed release forms, with address and date information.  If any medical records are not available, the applicable provisions of 38 C.F.R. § 3.159 (2013) must be followed.  

2. Obtain any other medical treatment records not yet associated with the Veteran's claims file from the physicians who are currently treating the Veteran for his back disability.  If any medical records are not available, the applicable provisions of 38 C.F.R. § 3.159 (2013) must be followed.

3. Then, schedule the Veteran for a VA spine examination to determine the nature and etiology of any back disability.  The examiner must review the claims file (including Virtual VA and VBMS records) and must note that review in the report.  Any indicated studies should be performed.  The rationale for all opinions expressed must be provided.  The examiner should consider the Veteran's lay testimony of his symptomatology.  The examiner should provide the following opinions:

a. Did the Veteran's back disability clearly and unmistakably preexist service, and, if so, was the disability clearly and unmistakably not aggravated by service?

b. If the disability did not clearly and unmistakably preexist service, is it at least as likely as not (50 percent or greater probability) that any current back disability was incurred in service or is otherwise etiologically related to active service?

4. Then readjudicate the issue on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
A. C. Mackenzie
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


